office_of_chief_counsel cc ita b5 department of the treasury internal_revenue_service washington d c conex-139595-05 number info release date uil the honorable john warner united_states senate washington dc attn j meadows dear senator warner this letter responds to your inquiry dated date on behalf of your constituent -------- ------------------- she requests information on whether funds received from a home equity conversion mortgage are taxable_income a home equity conversion mortgage commonly known as a reverse loan is a special type of loan that allows homeowners to use the equity in their homes to secure a loan which is paid out either as a lump sum or in a stream of payments a well-established principle of law is that a loan is not taxable_income because the benefit to the borrower is offset by an obligation to repay 461_us_300 therefore funds received from a loan are not considered taxable_income under sec_61 of the internal_revenue_code i hope this information is helpful please call me or ------------------------- identification_number ------------- at --------------------- if you have any questions sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting
